  Case 2:20-mc-50313-MAG ECF No. 1, PageID.1 Filed 02/26/20 Page 1 of 27




                                                 Case: 2:20-mc-50313 - 1
                                                 Judge: Goldsmith, Mark A.
                                                 Filed: 02-26-2020 At 04:03 PM
                                                 IN RE: SEALED MATTER (CMC)




February 26, 2020
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.2 Filed 02/26/20 Page 2 of 27




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF THE SEARCH                   Case No.
OF 3011 HENDEE, JACKSON,
MICHIGAN                                      UNDER SEAL


                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

I, Matthew Rummel, being sworn, depose and state the following:

                INTRODUCTION & AGENT BACKGROUND

      1.     I submit this affidavit in support of the issuance of a search warrant

pursuant to Federal Rule of Criminal Procedure 41 to search the following

location, as particularly described in Attachment A, for the purpose of seizing

evidence, fruits, and instrumentalities, as particularly described in Attachment B:

           a. 3011 HENDEE, JACKSON, MICHIGAN (referred to herein as the

             TARGET RESIDENCE), for which I have probable cause to believe

             is a residence associated with Isaiah VALENTINE, and associated

             with his illegal possession of firearms.

      2.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF) and have been since September 2014. I am currently

assigned to the Detroit Field Division. Prior to joining the ATF, I was employed

for approximately eight years as a State Parole Agent with the Michigan

Department of Corrections. During that time, for approximately four years, I was

                                          1
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.3 Filed 02/26/20 Page 3 of 27




assigned to a multi-jurisdictional task force made up of federal, state, and local law

enforcement agencies. I have participated in numerous investigations involving

firearms, narcotics trafficking by armed individuals, robberies, assaults, homicides,

and criminal street gangs. These investigations have resulted in the execution of

numerous state and federal search and arrest warrants. I have a Bachelor’s degree

in criminal justice, and I am a graduate of the Federal Law Enforcement Training

Center Criminal Investigator School and ATF’s Special Agent Basic Training

school.

      3.       The facts contained in this affidavit come from my personal

observations, my training and experience, my review of documents and statements,

and information obtained from other law enforcement and individuals with

knowledge of this matter.

      4.       This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about

this matter.

                                    PROBABLE CAUSE

      5.       The requested warrant is sought in connection with the ongoing

investigation of Elijah VALENTINE, for the suspected violations, to include 18

U.S.C. § 922(g)(3) - Possession Of A Firearm While Being An Unlawful User Of

A Controlled Substance; 26 U.S.C. §§ 5861 – Possession Of A Short Barreled


                                            2
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.4 Filed 02/26/20 Page 4 of 27




Rifle; and 18 U.S.C. § 922(a)(1)(A) – Engaging In The Business Of Dealing In

Firearms Without A Federal Firearms License.

      6.     On or about December 12, 2019, Isaiah VALENTINE came into the

Jackson County Sheriff’s Office (JCSO) to apply for a firearm purchase permit.

JCSO Clerk Chelsea Literski made contact with VALENTINE, and could

immediately smell a strong odor of marijuana emanating from VALENTINE. The

odor was so strong that Literski could smell the marijuana scent through the thick

glass separating them. At some point during the process, VALENTINE became

irritated and said this was “fucking stupid” and that he owns “lots of guns”.

VALENTINE was informed that his request was pending further investigation at

which time he became verbally combative and made statements such as, “You

need to do this now!”

      7.     Later, on or about December 12, 2019, VALENTINE returned to the

JCSO and provided JCSO Clerk Chelsea Literski with his Michigan Concealed

Pistol License (CPL) application, which required he be fingerprinted. During the

encounter, Literski could smell marijuana on VALENTINE’s breath and asked if

he hung around people that smoked marijuana and if he smoked it. VALENTINE

laughed and stated it was his “cologne” that she smelled.

      8.     On December 17, 2019, the State of Michigan Department of

Licensing and Regulatory Affairs (LARA), Michigan Medical Marijuana Program


                                         3
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.5 Filed 02/26/20 Page 5 of 27




(MMMP) provided certification that VALENTINE held a medical marijuana

patient card for all of 2018 and part of 2019. In my training and experience,

“patient” cards are utilized by users of marijuana.

      9.     On or about January 3, 2020, VALENTINE attempted to purchase a

firearm from a Federal Firearms Licensee (FFL), Action Discount. In accordance

with the Brady Law, an instant background check was submitted and

VALENTINE was denied for being a federal controlled substance user. The sale

and transfer was therefore denied.

      10.    On January 17, 2020, VALENTINE attempted to purchase another

firearm from Dunham’s Sports FFL. The sale and transfer was again denied, after

a Brady check was conducted.

      11.    On February 21, 2020, I reviewed VALENTINES’ publicly available

Facebook Account, “isaiah.valentine.336”.

      12.    On or about February 2, 2020, the Facebook account associated with

VALENTINE posted a comment, referencing the need to stop “smoking” so they

could get a job.

      13.    On or about February 14, 2020, the Facebook account associated with

VALENTINE posted a message stating, “I have a couple firearms for sale if

anyone interested”.




                                         4
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.6 Filed 02/26/20 Page 6 of 27




       14.    On or about February 18, 2020, the Facebook account associated with

VALENTINE posted a picture of six (6) firearms on a bed, with the comment

“Everything’s got a price today lol”. Numerous individuals commented, asking for

prices. One individual stated, “MSG me prices and details”. A screen capture of

the post can be observed below (11a). From my training and experience, one of

the firearms (red and black AR style, on the bottom of the picture) may be a short

barrel rifle; based on its size in comparison to the other firearms and the stock that

is affixed.




                                          5
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.7 Filed 02/26/20 Page 7 of 27




        a.
      15.    I have ascertained that the above-referenced social media account is

associated with VALENTINE based on the username’s similarity to

VALENTINE’s name and comparisons of known photographs of VALENTINE to

photographs posted on the account, among other methods.




                                         6
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.8 Filed 02/26/20 Page 8 of 27




      16.    Per Michigan State Police, VALENTINE currently has three firearms

registered in his name, further described as:

        a. Sturm Ruger, Model 57, 5.7 X 28 caliber pistol, registered on or

             about January 20, 2020

        b. Europe American Arms Corp., Model Witness, 10mm, registered on
           or about October 11, 2018

        c. Glock, Model 32, .357 caliber, registered on or about October 5, 2018

      17.    Per the Michigan State Police, VALENTINE’s concealed weapons

permit was revoked on January 21, 2020 and was therefore not valid.

      18.    In January 2020, VALENTINE provided the Jackson County Sheriff

Department pistol sale records (MSP form MI RI-060) for ten (10) firearms. At

least four (4) firearms were purchased after January 21, 2020, the date

VALENTINE’s CPL was revoked. The dates of purchase included:

        a. Three (3) firearms purchased on or about January 18, 2020

        b. One (1) firearm purchased on or about January 20, 2020

        c. Two (2) firearms purchased on or about January 21, 2020

        d. One (1) firearm purchased on or about January 25, 2020

        e. One (1) firearm purchased on or about January 26, 2020

         f. One (1) firearm purchased on or about January 29, 2020

        g. One (1) firearm purchased on or about January 31, 2020



                                          7
   Case 2:20-mc-50313-MAG ECF No. 1, PageID.9 Filed 02/26/20 Page 9 of 27




      19.    On February 20, 2020, the Jackson Police Department took a report

of an alleged criminal sexual contact, involving VALENTINE. The sixteen-year-

old victim and her mother reported the offense. The victim stated that, when she

was fifteen, she was raped four times by VALENTINE. The assaults occurred

between August 2019 and December 2019. The victim reported that in addition to

the sexual assault, she was also physically assaulted by VALENTINE and was

choked. The victim stated that on or about January 22, 2020, VALENTINE put a

black pistol with a laser, to her head. The victim was in fear for her life and

thought that she was going to be kidnapped. VALENTINE told the victim he was

going to take her out of Jackson to marry her and have children. The victim has

made efforts to avoid VALENTINE since January 22, 2020, but has observed him

outside the TARGET RESIDENCE.

      20.    Jackson Police investigators were also provided text message

conversations between VALENTINE and the victim.

                                 TARGET RESIDENCE

      21.    The victim reported to investigators that in August of 2019, she was

inside the TARGET RESIDENCE with VALENTINE and observed firearms

and illegal narcotics. The victim further stated VALENTINE keeps firearms and

narcotics stored in a “hidden compartment” in the basement. The victim believed

the residence is associated with VALENTINE’s relative, possibly his sister.


                                          8
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.10 Filed 02/26/20 Page 10 of 27




      22.    On February 24, 2020, I conducted surveillance of the TARGET

RESIDENCE. At approximately 1:30 p.m., I observed VALENTINE, exit the

front door, and enter a 2019 Hyundai Tucson, bearing Ohio plate GWD2305 and

drive away. At approximately 2:10 p.m., VALENTINE returned and entered the

front door. At approximately 2:14 p.m., VALENTINE again departed in the

vehicle and drove away. At approximately 2:40 p.m., VALENTINE returned and

again entered the residence. At approximately 2:45 p.m., VALENTINE again

departed. It should be noted that the outside temperature was approximately 30

degrees, yet during these departures and returns, VALENTINE was observed

wearing a short sleeve t-shirt.

      23.    The 2019 Hyundai Tucson VALENTINE was observed driving was

rented from Enterprise Leasing Company by Samantha Sajdak. A review of law

enforcement databases indicated that Samantha Sajdak was a relative and

associate of VALENTINE.

      24.    Per Jackson County, the TARGET RESIDENCE is owned by James

and Judith VALENTINE. A review of law enforcement databases indicated that

James and Judith VALENTINE are relatives of VALENTINE.

              TRAINING AND EXPERIENCE REGARDING FIREARMS

      25.    Individuals who possess firearms often possess other items commonly

used or acquired in connection with the possession of firearms. Some of these


                                        9
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.11 Filed 02/26/20 Page 11 of 27




items include, but are not limited to: other firearms, firearm parts, ammunition,

firearm receipts, firearms brochures or owner’s manuals, records of sale or

acquisition of firearms, firearms magazines, and holsters. Firearms are durable and

non-perishable goods, which can be expected to remain in the individual’s

possession for extended periods of time. Firearms that are illegally obtained and/or

possessed are difficult to replace. As such, individuals usually closely protect and

maintain them.

      TRAINING & EXPERIENCE REGARDING CELL PHONES

26.   Based on my training and experience, as well as the information provided

above in paragraphs 13 and 14 that VALENTINE utilized social media to

advertise firearms for sale, I know that persons involved in firearm possession,

firearms trafficking and conspiratorial criminal activities often utilize cellular

telephones to further their illegal activity. I am also aware that social media

platforms are often accessed and utilized through cellular telephones. More

specifically, I know that firearm traffickers use cellular telephones to further their

objectives by:

          a. communicating with customers and co-conspirators by phone calls;

          b. communicating with customers and co-conspirators by talking and by

             sending e-mail messages, text messages, and messages through social

             media (e.g., Facebook, Instagram, or Twitter);


                                          10
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.12 Filed 02/26/20 Page 12 of 27




            c. storing contact information of customers and co-conspirators; and

            d. taking photographs and recording videos of co-conspirators and

               contraband.

       CELLULAR PHONES, ELECTRONIC DEVICES AND FORENSIC
                           ANALYSIS

      Based on my training and experience, I know that a cellular phone, or cell

phone, is a handheld wireless device used for voice and data communication

through radio signals. Cell phones send signals through networks of

transmitter/receivers, enabling communication with other cell phones or

traditional “land line” telephones. A cell phone usually contains a “call log,”

which records the telephone number, date, and time of calls made to and from the

phone. In addition to enabling voice communications, cell phones offer a broad

range of capabilities. These capabilities include: storing names and phone

numbers in electronic “address books;” sending, receiving, and storing text

messages and e-mail; taking, sending, receiving, and storing still photographs and

moving video; storing and playing back audio files; storing dates, appointments,

and other information on personal calendars; and accessing and downloading

information from the Internet. Cell phones may also include global positioning

system (“GPS”) technology for determining the location of the device.

      27.      Based on my knowledge, training, and experience, I also know that

electronic devices, including cell phones, can store information for long periods of

                                          11
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.13 Filed 02/26/20 Page 13 of 27




time. Similarly, things that have been viewed via the Internet are typically stored

for some period of time on the device. This information can sometimes be

recovered with forensics tools.

         32.   As described in Attachment B, this application seeks permission to

search for records that might be found at the TARGET RESIDENCE in whatever

form they are found. One form in which the records might be found is data stored

in the storage media of electronic devices, to include cell phones, computers, or

other storage media. Thus, the warrant applied for would authorize the seizure of

electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

         33.   Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the device was used, the purpose of its use,

who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Device because:

         34.   Data on the storage medium can provide evidence of a file that was

once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing

file).


                                           12
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.14 Filed 02/26/20 Page 14 of 27




      35.    Forensic evidence on a device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search

for “indicia of occupancy” while executing a search warrant at a residence.

      36.    A person with appropriate familiarity with how an electronic device

works may, after examining this forensic evidence in its proper context, be able to

draw conclusions about how electronic devices were used, the purpose of their

use, who used them, and when.

      37.    The process of identifying the exact electronically stored information

on a storage medium that are necessary to draw an accurate conclusion is a

dynamic process. Electronic evidence is not always data that can be merely

reviewed by a review team and passed along to investigators. Whether data stored

on a computer is evidence may depend on other information stored on the

computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

      38.    Further, in finding evidence of how a device was used, the purpose of

its use, who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium.

      39.    Necessity of seizing or copying entire computers, cell phones, or

storage media. In most cases, a thorough search of a premises for information


                                         13
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.15 Filed 02/26/20 Page 15 of 27




that might be stored on storage media often requires the seizure of the physical

storage media and later off-site review consistent with the warrant. In lieu of

removing storage media from the premises, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a

complete electronic picture of the computer’s data, including all hidden sectors

and deleted files. Either seizure or imaging is often necessary to ensure the

accuracy and completeness of data recorded on the storage media, and to prevent

the loss of the data either from accidental or intentional destruction.

      40.    Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or

otherwise copying storage media that reasonably appear to contain some or all of

the evidence described in the warrant, and would authorize a later review of the

media or information consistent with the warrant. The later review may require

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

      41.    To the extent any other people in addition to VALENTINE are at the

TARGET RESIDENCE, it is possible that the TARGET RESIDENCE will

contain storage media that are predominantly used, and perhaps owned, by

persons who are not suspected of a crime. If it is nonetheless determined that


                                          14
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.16 Filed 02/26/20 Page 16 of 27




there is a fair probability that the things described in this warrant could be found

on any of those computers or storage media, the warrant applied for would permit

the seizure and review of those items as well.

  USE OF FINGERPRINT OR FACE ID TO UNLOCK CELL PHONE(S)

      42.    The warrant I am applying for would permit law enforcement to

compel VALENTINE to unlock a device in their possession (or otherwise

connected to them) which is subject to seizure pursuant to this warrant using the

device’s biometric features. I seek this authority based on the following:

      43.    I know from my training and experience, as well as from information

found in publicly available materials published by device manufacturers, that

many electronic devices, particularly newer mobile devices, offer their users the

ability to unlock the device through biometric features in lieu of a numeric or

alphanumeric passcode or password. These biometric features include fingerprint

scanners and facial recognition features. Some devices offer a combination of

these biometric features, and the user of such devices can select which features

they would like to utilize.

      44.    If a device is equipped with a fingerprint scanner, a user may enable

the ability to unlock the device through his or her fingerprints. For example,

Apple offers a feature called “Touch ID,” which allows a user to register up to

five fingerprints that can unlock a device. Once a fingerprint is registered, a user


                                         15
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.17 Filed 02/26/20 Page 17 of 27




can unlock the device by pressing the relevant finger to the device’s Touch ID

sensor, which is found in the round button (often referred to as the “home” button)

located at the bottom center of the front of the device. The fingerprint sensors

found on devices produced by other manufacturers have different names but

operate similarly to Touch ID.

      45.    If a device is equipped with a facial recognition feature, a user may

enable the ability to unlock the device through his or her face. For example, this

feature is available on certain Android devices and is called “Trusted Face.”

During the Trusted Face registration process, the user holds the device in front of

his or her face. The device’s front-facing camera then analyzes and records data

based on the user’s facial characteristics. The device can then be unlocked if the

front-facing camera detects a face with characteristics that match those of the

registered face. Facial recognition features found on devices produced by other

manufacturers have different names but operate similarly to Trusted Face.

      46.    In my training and experience, users of electronic devices often

enable the aforementioned biometric features because they are considered to be a

more convenient way to unlock a device than by entering a numeric or

alphanumeric passcode or password. Moreover, in some instances, biometric

features are considered to be a more secure way to protect a device’s contents.

This is particularly true when the users of a device are engaged in criminal


                                         16
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.18 Filed 02/26/20 Page 18 of 27




activities and thus have a heightened concern about securing the contents of a

device.

      47.    As discussed in this affidavit, I have probable cause to believe that

VALENTINE uses cell phones in connection with his criminal activities. The

passcode or password that would unlock the device(s) subject to search under this

warrant is/are not known to law enforcement. Thus, law enforcement personnel

may not otherwise be able to access the data contained within the device(s),

making the use of biometric features necessary to the execution of the search

authorized by this warrant.

      48.    I also know from my training and experience, as well as from

information found in publicly available materials, including those published by

device manufacturers, that biometric features will not unlock a device in some

circumstances even if such features are enabled. This can occur when a device has

been restarted, inactive, or has not been unlocked for a certain period of time. For

example, Apple devices cannot be unlocked using Touch ID when (1) more than

48 hours has elapsed since the device was last unlocked or (2) when the device has

not been unlocked using a fingerprint for 8 hours and the passcode or password

has not been entered in the last 6 days. Similarly, certain Android devices cannot

be unlocked with Trusted Face if the device has remained inactive for four hours.

Biometric features from other brands carry similar restrictions. Thus, in the event


                                         17
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.19 Filed 02/26/20 Page 19 of 27




law enforcement personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a biometric feature may

exist for only a short time.

      49.    Due to the foregoing, the warrant I am applying for would permit law

enforcement personnel to (1) press or swipe the fingers (including thumbs) to the

fingerprint scanner of any cell phone(s) found in the possession of (or otherwise

connected to) VALENTINE and seized pursuant to this warrant; and/or (2) hold

the device(s) in front of VALENTINE’s face to activate the facial recognition

feature, for the purpose of attempting to unlock the device(s) in order to search the

contents as authorized by this warrant.

                                     CONCLUSION

      50.    Based on the foregoing facts, and in light of my training and

experience described above, there is probable cause to believe that the TARGET

RESIDENCE contains evidence of violations of federal criminal statutes,

including 18 U.S.C. § 922(g)(3) – Possession of a firearm by a federal controlled

substance user; 26 U.S.C. §§ 5861 – Possession Of A Short Barreled Rifle; and 18

U.S.C. § 922(a)(1)(A) – Engaging In The Business Of Dealing In Firearms

Without A Federal Firearms License. Accordingly, I request a warrant to search

the SUBJECT DEVICES for such evidence as set forth in Attachment B.




                                          18
Case 2:20-mc-50313-MAG ECF No. 1, PageID.20 Filed 02/26/20 Page 20 of 27




              February 26, 2020
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.21 Filed 02/26/20 Page 21 of 27




                               ATTACHMENT A

                            Property to be searched

The residence at 3011 Hendee Road, Jackson, Michigan 49201 (“TARGET
RESIDENCE”).

TARGET RESIDENCE is a one story, ranch style, single family home. It has
yellow siding and a gray roof. There is an uncovered porch with white railings
along the front of the structure. The structure is located on the south side of
Hendee Road and the front door faces north. The numbers “3011” are affixed to
the siding on the right side of the door. There is an attached garage.




                                        20
Case 2:20-mc-50313-MAG ECF No. 1, PageID.22 Filed 02/26/20 Page 22 of 27




                             ATTACHMENT B

                      Description of Items to Be Seized

 1. All evidence, fruits, and/or instrumentalities of violations of Title 18 United

    States Code, § 922(g) (Possession of a firearm by a prohibited person),

    Title 26 U.S.C. §§ 5861 – Possession Of A Short Barreled Rifle and 18

    U.S.C. § 922(a)(1)(A) – Engaging In The Business Of Dealing In Firearms

    Without A Federal Firearms License; including:

      a. Firearms, firearm magazines, and ammunition;

      b. Any items which tend to identify the person(s) in control, possession,

          or ownership of the property that is the subject of this warrant or the

          related properties identified in the affidavit (which is incorporated by

          reference), including but not limited to canceled mail, deeds, leases,

          rental agreements, photographs, personal telephone books, diaries,

          utility and telephone bills, bank statements, identification cards and

          documents, airline tickets and related travel documents, bank books,

          checks and check registers, and public storage facilities receipts;

      c. All evidence concerning the acquisition, possession, and/or sale of

          firearms;




                                      21
Case 2:20-mc-50313-MAG ECF No. 1, PageID.23 Filed 02/26/20 Page 23 of 27




      d. All evidence concerning the possession, manufacture, sale, or use of

         firearms

      e. All electronic devices and electronic storage media – including

         cellular telephones (e.g., Apple iPhones, etc.), tablets (e.g., iPads),

         computers, thumb drives, and other similar devices and/or storage

         media – that could store records or other information identified in this

         attachment. These items may be seized and searched off-site,

         including with computer-assisted scans of the entire medium, for

         records or other information identified in this attachment, and they

         may be held for a reasonable period of time to determine whether they

         contain data within the purview of this warrant;

 2. For any electronic devices or electronic storage media whose seizure is

    otherwise authorized by this warrant, and any electronic device and

    electronic storage media that contains or in which is stored records or

    information that is otherwise called for by this warrant:

      a. Evidence of user attribution showing who used or owned each

         respective cell phone at the time the things described in this warrant

         were created, edited, or deleted, such as for example, logs,

         phonebooks, saved usernames and passwords, documents, and

         browsing history;


                                      22
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.24 Filed 02/26/20 Page 24 of 27




          b. Passwords, encryption keys, and other access devices that may be

             necessary to access each respective cell phone; and

          c. Contextual information necessary to understand the evidence

             described in this attachment, all of which constitute evidence and/or

             instrumentalities of the violations described above.

      As used above, the terms “records” and “information” include the content of

all call logs, contact lists, contact identities and location information, text

messages, emails (including those sent, received, deleted, and drafted), instant

messages, photographs, videos, audio files, voice messages, electronic calendars,

stored GPS location data, internet usage information (including browser history,

web page logs, and search terms entered by the user), social media account

activity, use of any mapping software, and use of any other applications. The

terms also include all of the foregoing items of evidence in whatever form and by

whatever means they may have been created or stored, including any form of

computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.

      In the event law enforcement is unable to unlock any such electronic device,

this warrant authorizes law enforcement to press VALENTINE’s fingers (including

thumbs) to the fingerprint sensor(s) on any such electronic devices seized pursuant

to this warrant and/or to hold the device(s) up to VALENTINE’s face for the


                                           23
  Case 2:20-mc-50313-MAG ECF No. 1, PageID.25 Filed 02/26/20 Page 25 of 27




purpose of attempting to unlock the device in order to search the contents as

authorized by this warrant.




                                        24
                  Case 2:20-mc-50313-MAG ECF No. 1, AUSA:
                                                    PageID.26   Filed 02/26/20 Page
                                                          Blake Hatlem               26 of (313)
                                                                                Telephone: 27 226-9613
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Matthew Rummel, ATF          Telephone: (313) 202-3450


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )                 Case: 2:20-mc-50313 - 1
               or identify the person by name and address)                 )    Case No.     Judge: Goldsmith, Mark A.
      3011 HENDEE, JACKSON, MICHIGAN 49201                                 )                 Filed: 02-26-2020 At 04:03 PM
      (More fully described in Attachment A)                               )                 IN RE: SEALED MATTER (CMC)
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before March 11, 2020                       (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                     .


                                       February 26, 2020       4:00 pm
Date and time issued:
                                                                                                       Judge’s signature

City and state:        Detroit, MI                                                 Hon. R. Steven Whalen, U. S. Magistrate Judge
                                                                                                     Printed name and title
                  Case 2:20-mc-50313-MAG ECF No. 1, PageID.27 Filed 02/26/20 Page 27 of 27
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
